DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/19/2022. 
Applicant’s arguments were fully considered but were not found persuasive. 

Applicant argued (1) the Written Opinion of the International Searching Authority found unity of invention in the application PCT/EP2019/084328 and (2) there is no search burden because the product claims utilize the process of claim 1. 

Examiner respectfully disagrees. The lack of unity of invention between Inventions I-III are not based on the Written Opinion of the International Searching Authority or the potential burden, but rather if the technical feature is a special technical feature. As presented in the Restriction Requirement, the inventions as presented lack unity of invention because the shared technical feature of the inventions is not a special technical feature as it does not make a contribution over the prior art in view of Farer in view of Krebs.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2020 and 08/19/2020 are being considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: “an amount of 200 to 2000 g/m2” should read -- an amount of 200 to 2000 g/m2--.
Claim 13 is objected to because of the following informalities: “an amount of 10 to 150 g/m2” should read -- an amount of 10 to 150 g/m2--.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 4, 6, 7, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Partusch (English Translation of EP2438102). 
Regarding claim 1, Partusch teaches a process for producing polyurethane sandwich moldings comprising at least one core layer and at least one reinforcing fiber layer [0002], [0009], wherein:
a moisture-curing polyurethane adhesive is applied to the at least one reinforcing  fiber layer [0003] and at least one reinforcing fiber layer is applied onto a core layer [0002], [0009],
the part from i. is placed into a mold and pressed in the mold and the moisture-curing polyurethane adhesive is cured [0002]-[0003], [0032], and
III. 	the molding from ii. is removed from the mold [0011], [0032];
	wherein the moisture-curing polyurethane adhesive has a viscosity of 5000 mPas to 50000 mPas measured at 25°C according to DIN 53018 [0014], 

wherein the moisture-curing polyurethane adhesive comprises at least 80% by weight based on total weight of the moisture-curing polyurethane adhesive, of isocyanate-terminated prepolymer which is obtainable by mixing a stoichiometric excess of aromatic isocyanate [0016] with polymeric compounds having at least two isocyanate-reactive groups [0015] and compounds
having only one isocyanate-reactive group and chain extenders and/or crosslinking
agents [0014]-[0015], 
the moisture-curing polyurethane adhesive is applied before or after application of the at least one reinforcing fiber layer onto the at least one core layer and for the curing the moisture-curing polyurethane adhesive is brought into contact with water or with a solution comprising water [0020], [0029]. 

	Regarding claim 3, Partusch teaches the process as applied to claim 1, wherein the isocyanate-terminated prepolymer has an NCO content of 5% to 20% by weight [00205].

	Regarding claim 4, Partusch teaches the process as applied to claim 1, wherein the aromatic isocyanate comprises isocyanates selected from the group consisting of 2,4' -MDI, 4,4' -MDI, higher polycyclic homologs of MDI or mixtures of two or of these components [0016].

	Regarding claim 6, Partusch teaches the process as applied to claim 1, wherein the polyurethane adhesive is used in an amount of 200 to 2000 g/m2 on the at least one reinforcing fiber layer [0031]. 

	Regarding claim 7, Partusch teaches the process as applied to claim 1, wherein the moisture-curing polyurethane adhesive is applied to the at least one reinforcing fiber layer on one side or on both sides before application of the at least one reinforcing fiber layer onto the core layer [0032].

	Regarding claim 10, Partusch teaches the process as applied to claim 1, wherein the moisture-curing polyurethane adhesive is brought into contact with an alkaline, aqueous alkali metal solution for the curing [0029]- [0032].

	Regarding claim 12, Partusch teaches the process as applied to claim 10, wherein the aqueous alkaline metal solution is an alkali metal silicate solution [0029]. 
Partusch does not explicitly teach a pH of the aqueous alkaline metal solution is at least 10.
However, given that Partusch teaches an aqueous alkali metal solution identical to the instant claimed alkaline aqueous alkali metal solution, the alkaline aqueous alkali metal solution of Partush would also have a pH of at least 10. 

	Regarding claim 13, Partusch teaches the process as applied to claim 10, wherein the alkaline alai metal solution is applied in an amount of 10 to 150 g/m2 [0031]. 

Regarding claim 14, Partusch teaches the process as applied to claim 1, wherein the fiber reinforcing layer includes decorative materials [0002]. Given that the decorative fiber reinforcing layer is applied to the core and disposed into the mold in step (ii), the decorative fiber reinforcing layer would also be disposed in the mold in step (ii). 

	Regarding claim 15, Partusch teaches the process as applied to claim 1, wherein the  at least one reinforcing fiber layer is a glass fiber layer [0009], [0046].
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Partusch (English Translation of EP2438102). 
	Regarding claim 5, Partusch teaches the process as applied to claim 1, wherein the polymeric compounds having at least two isocyanate-reactive groups comprise at least one polyetherol obtainable by alkoxylation of a starter molecule [0018] having a functionality of 2 to 4 [0021].
	Partusch does not explicitly teach an average content of ethylene oxide, based on a total weight of alkylene oxide, of 20% to 70% by weight.
	However, given that the polymeric compounds of Partusch at least two isocyanate-reactive groups comprise at least one polyetherol obtainable by alkoxylation of a starter molecule [0018] having a functionality of 2 to 4 identical to the claimed polymeric compounds, the polymeric compounds of Partusch would also have an average content of ethylene oxide, based on a total weight of alkylene oxide, of 20% to 70% by weight.

Regarding claim 11, Partusch teaches the process as applied to claim 10.

Partusch does not teach a concentration of the alkaline, aqueous alkali metal solution is 0.1 to 10 M, based on alkali metal.

However, Partusch teaches the concentration of the alkali metal silicate in the aqueous solution can be adjusted depending on the specific viscosity requirements or the required water content and is usually 20 to 80, preferably 25 to 70, particularly preferably 30 to 60% by weight of alkali metal silicate in the aqueous solution [0030].  Partusch teaches the weight ratio of alkaline, aqueous alkali metal solution and moisture-curing polyurethane adhesive is typically between 2:1 and 1 :10 [0031]. 

Given that the composition and viscosity of the moisture-curing polyurethane adhesive weight ratio of alkaline aqueous metal solution to moisture-curing polyurethane adhesive of Partusch are identical to the claimed composition and viscosity of the moisture-curing polyurethane adhesive and weight ratio of alkaline aqueous metal solution to moisture-curing polyurethane adhesive are identical, the alkaline, aqueous alkali metal solution of Partusch would also have a concentration of 0.1 to 10 M. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Partusch (English Translation of EP2438102) in view of Paschkowski (PG-PUB 2008/0280145). 
Regarding claim 8, Partusch teaches the process as applied to claim 7. 
	Partusch does not teach the moisture-curing polyurethane adhesive is applied to the at least one reinforcing fiber layer by roll application.
	Paschkowski teaches a process of manufacturing laminated joined by polyurethane adhesive (Abstract) by spraying, spreading, knife-coating, die application, roll application, or casting application processes [0220]. 
	Both Partusch and Paschkowski pertain to the same field of endeavor pertaining to applying polyurethane adhesive to a fiber layer for manufacturing a composite. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed technique for applying the adhesive of Partusch with roll application of Paschkowski, a functionally equivalent technique for applying an adhesive in order to manufacture a laminate. 
	

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Partusch (English Translation of EP2438102) in view of Mondino (EP0251267). 
Regarding claim 8, Partusch teaches the process as applied to claim 7. 
	Partusch does not teach the at least one reinforcing fiber layer comprising polyurethane adhesive is applied onto the core layer one hour to 3 months after application of the polyurethane adhesive. 
	Mondino teaches a moldable, lightweight, self-supporting soundproofing polyurethane sandwich for use as inner panels of motor vehicles (Abstract; Col 1, Ln 1-12; and Col 3, Ln 6-40). Mondino teaches the semiworked material comprising the adhesive-treated mat can be stored for later use by drying the adhesive-treated mat, applying a film of thermoplastic polymeric material to the mat, rolled, and stored for a long period of time, such as 30 days (Col 3, Ln 6-25 and Col 4, Ln 26-57). Mondino also teaches the storage of the semi-worked material, instead of after the first step of the process, can occur at the end of pairing the soundproofing material with the glass fiver mat or mats and after cutting (Col 7, Ln 7-15). 
	Both Partusch and Mondino teach a process of manufacturing polyurethane sandwich composites for inner panels of motor vehicles. Partusch is silent to an intermediate storage steps of intermediate products or final storage steps of final products. Mondino teaches both an intermediate storage step or final storage step for producing and storing intermediate or final products, respectively. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed storage steps of Partusch with the storage steps of Mondino by storing the adhesive-treated mat for 30 days, a functionally equivalent process for storing intermediate products for future use in manufacturing the final product. 


Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Partusch (English Translation of EP2438102) in view of Fader (US 8,465,840). 
Regarding claim 18, Partusch teaches the process as applied to claim 1, wherein a material used for the core layer is a polyurethane foam [0006].
Partusch does not teach the material used for the core layer is paper honeycombs, metal honeycombs, or plastic honeycombs. 
Fader teaches a process of manufacturing polyurethane sandwich composite comprising a reinforced fiber layer and core layer (Col 7, Ln 3-15). Partusch teaches the core material is a thermoformable polyurethane foam or else paper honeycombs, metal honeycombs, or plastic honeycombs (Col 3-5).
Both Partusch and Fader teaches a polyurethane composite comprising a thermoformable polyurethane foam. It would have been obvious to one of ordinary skill in the art to substitute the thermoformable polyurethane of Partusch with paper honeycombs, metal honeycombs, or plastic honeycombs of Fader, a functionally equivalent thermoformable core as taught by Fader.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/Examiner, Art Unit 1745